10

11

12

13

14

15

16

17

18

19

20

Case 4:20-cr-06002-SAB ECFNo.119 filed 04/30/20 PagelD.410 Page1of3

Adam R. Pechtel / WSBA #43743
Pechtel Law PLLC

21 N Cascade St

Kennewick, WA 99336
Telephone: (509) 586-3091
Attorney for Defendant

United States District Court
Eastern District of Washington
Before the Hon. Stanley A Bastian

United States of America,

Plaintiff, No. 4:20-CR-06002-SAB-4
Vv.
Declaration of Adam R. Pechtel
Johhny Manuel Savala,

 

Defendant.

 

 

 

I, Adam R. Pechtel, declare as follows:
1. I have personal knowledge of the following matters.
2. Attached hereto as Exhibit A is a true and correct copy of a
Substance Abuse Assessment Summary for Defendant Savala
performed by Merit Resource Services.
3.1 was advised by Merit Resource Services that they have
obtained an in-patient bed date for Defendant Savala at ABHS

on May 7, 2020.

 

Notice of Appearance- 1

 
10

Uf

12

13

14

1S

16

17

18

19

20

 

 

Case 4:20-cr-06002-SAB ECF No. 119 filed 04/30/20 PagelD.411 Page 2of3

4. At the time I sign this declaration, I am (a) 18 years of age or
older, (b) of sound mind, (c) not currently under the influence
of any drugs or alcohol, and (d) not married to any person
referenced herein.

I declare under the penalty of perjury the foregoing is true and

correct.

Executed on this 2O day of A pul ; LoL)

[day] [month] [year]

Signature: Hom (2 htt
Print Name: Frdayy 4 cl tel

 

 

Notice of Appearance- 2

 
10

11

12

13

14

15

16

17

18

19

20

Case 4:20-cr-06002-SAB

I certify that April 30,

ECF No. 119 filed 04/30/20 PagelD.412 Page 3of3

SERVICE CERTIFICATE

2020, I electronically filed the foregoing with

the District Court Clerk using the CM/ECF System, which will

send notification of such filing to the following:

Stephanie A Van Marter, Attorney for Plaintiff

s/Adam R. Pechtel

 

Adam R. Pechtel/ WSBA #43743
Attorney for Defendant

Pechtel Law PLLC

21 N Cascade St

Kennewick, WA 99336
Telephone: (509) 586-3091
Email: adam@pechtellaw.com

 

 

 

Notice of Appearance- 3

 
